Citation Nr: 0806372	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-28 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for discoid lupus 
with alopecia, currently evaluated as 60 percent disabling. 

2.  Entitlement to service connection for colon 
diverticulosis, to include as due to radiation exposure.  

3.  Entitlement to service connection for infertility, to 
include as due to radiation exposure.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disease, to include as secondary to hypertension. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder, claimed as conjunctivitis, to include as 
secondary to service-connected disability, and if so whether 
service connection may be granted.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis, to include as secondary to service connected 
disability.  

8.  Whether there was clear and unmistakable error in the 
October 24, 1986 rating decision that denied service 
connection for hypertension.  

9.  Entitlement to an effective date prior to April 15, 2004, 
for an increased evaluation from 50 percent to 60 percent for 
discoid lupus with alopecia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In a June 2004 statement, the veteran reported that he has 
developed cataracts in both eyes due to side effects of 
medication he takes for his service-connected lupus.  This 
matter is referred to the RO for consideration.  

The veteran's timely disagreement with the rating decision 
underlying most issues included in this appeal clearly stated 
disagreement with the assignment of April 15, 2005 as the 
effective date for an increased evaluation for discoid lupus.  
As the veteran has disagreed with this determination, he is 
entitled to a statement of the case (SOC) addressing that 
contention.  Manlincon v. West, 12 Vet. App. 238 (1999).  
This claim is addressed in the REMAND appended to this 
decision.  

The issues of entitlement to an increased evaluation for 
lupus with alopecia, currently evaluated as 60 percent 
disabling, service connection for infertility, whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for kidney disease, to 
include as secondary to hypertension, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for rheumatoid arthritis, 
and whether there was clear and unmistakable error in the 
October 24, 1986 rating decision that denied service 
connection for hypertension, and an effective date prior to 
April 15, 2004 for an increased evaluation for discoid lupus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to radiation while in the 
military, serving on the USS ENTERPRISE.   

2.  Colon diverticulosis is not shown in service, and the 
objective medical evidence fails to establish a nexus or link 
between colon diverticula and any incident of the veteran's 
active service.  

3.  In February 1993, the RO denied service connection for 
conjunctivitis, and so informed the veteran that same month; 
he did not timely disagree, and the determination became 
final.  

5.  In August 2003, the RO found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for conjunctivitis, and so informed the 
veteran that same month.  

6.  Evidence presented or secured since the August 2003 
denial regarding new and material evidence to reopen a claim 
for service connection for conjunctivitis relates to an 
unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.  

7.  The veteran does not have a current diagnosis of 
conjunctivitis, but does require continuing treatment for 
diagnosed dry eye syndrome, and the medical evidence links 
the veteran's dry eye syndrome to his service-connected 
discoid lupus.  

8.  In October 2001, the RO denied service connection for 
hepatitis to include as secondary to service connected 
disability, and so informed the veteran in November 200; he 
did not timely disagree, and the determination became final.  

9.  In August 2003, the RO found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hepatitis to include as secondary 
to service connected disability, and so informed the veteran 
that same month; he did not timely disagree, and the 
determination became final.  

10.  Evidence presented or secured since the August 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim and does not create a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon 
diverticula, to include as due to radiation exposure have not 
been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).  

2.  The August 2003 rating decision that found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for conjunctivitis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2007).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for 
conjunctivitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  The criteria for service connection for eye disorders 
diagnosed as dry eye syndrome and photosensitivity have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The August 2003 rating decision which found that new and 
material evidence was needed to reopen the veteran's claim 
for service connection for hepatitis to include as secondary 
to service-connected disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

6.  New and material evidence has not been presented or 
secured to reopen a finally disallowed claim of entitlement 
to service connection for hepatitis to include as secondary 
to service-connected disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2005.  
The RO notice letters dated in June 2004 and July 2004 
informed the veteran that he could provide or identify 
evidence to support his claims.  Both letters specifically 
advised him that he could provide any evidence in his 
possession, and he was informed that it was his 
responsibility to support his claim with the appropriate 
evidence.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Letters were sent to 
the veteran in April 2005 and in June 2006 which were fully 
compliant as to the service connection issues.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

As to the new and material evidence issues, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, an April 2005 letter 
informed the veteran specifically that he should send 
evidence regarding a current finding of hepatitis and 
evidence showing a connection between the hepatitis and the 
service-connected lupus, which satisfies the requirements of 
Kent.  As to the issue regarding conjunctivitis, the Board 
has reopened that claim and thus any defect in the substance 
of the notices addressing how to reopen the claim is moot.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Any defect in notice under these 
requirements is harmless error, since the veteran will have 
an opportunity to disagree with either the evaluation or 
effective date assigned following the grant of service 
connection for dry eye syndrome, and that is the only claim 
for which an effective date and evaluation will be assigned 
under this decision.  Therefore, any error in this regard is 
harmless.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file.  No other treatment records have 
been identified.  VA examinations have been conducted.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

I.  Service Connection for Colon Diverticula, to Include as 
due to Exposure to Ionizing Radiation

The veteran claims that he was exposed to ionizing radiation 
while serving aboard the USS ENTERPRISE during his service in 
the Navy, and the service medical records confirm this 
assertion.  He claims that he currently has colon diverticula 
due to this exposure.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court). See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.  

However, the list of diseases which may presumptively service 
connected for radiation- exposed veterans under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d)(2) does not include diverticulosis of the colon.  
The list of "radiogenic diseases," that is, disease that may 
be induced by ionizing radiation, as set forth in 38 C.F.R. § 
3.311, does not include diverticulosis of the colon.  
38 C.F.R. § 3.311(b)(2).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 will also apply to any other 
claimed condition provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  However, the veteran has not presented any 
evidence that diverticulosis of the colon is a radiogenic 
disease.

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  

However, this provision is not applicable in this case, since 
the veteran's diverticulosis of the colon is not included in 
the listed conditions and he has not supplied clinical 
evidence supporting his claim, nor was his exposure during 
World War II.  As reflected in the veteran's service 
personnel records, his DD Form 1141, and his service medical 
records, he was exposed to ionizing radiation during various 
periods between May 21, 1981 and January 3, 1982.  The 
evidentiary record establishes that the veteran was exposed 
to radiation while serving aboard nuclear powered aircraft 
carrier USS Enterprise.  The record does not, however, 
demonstrate that the veteran participated in a "radiation-
risk activity" as such terms are defined under 38 C.F.R. § 
3.309 (d)(3).  Therefore, service connection for colon 
diverticula cannot be granted on a presumptive basis.  

The Board will next examine the claim under 38 C.F.R. § 
3.311, which provides for special development in cases 
involving radiogenic diseases.  However, with respect to the 
veteran's colon diverticula, the Board notes that the veteran 
has not been diagnosed with any of the diseases set forth in 
38 C.F.R. § 3.309(d) as presumptively related to radiation 
exposure.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the veteran's claim that he has colon 
diverticula or infertility due to in-service radiation 
exposure.  

Further, there is no evidence that the veteran suffers from a 
radiogenic disease listed at 38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).  Nor has the veteran cited or submitted competent 
scientific or medical evidence that colon diverticula or any 
claimed infertility is a radiogenic disease.  In the absence 
of such evidence, there is no basis for further consideration 
of the claim under the provisions of 38 C.F.R. § 3.311.  

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Colon Diverticula 

There is no indication in the veteran's service medical 
records of any digestive problems.  His discharge examination 
report in July 1983 shows that the veteran denied any history 
of intestinal trouble, and clinical evaluation of the abdomen 
and viscera was normal.  

On VA examination in January 1984, the veteran's rectal 
examination was normal, and examination of the abdomen showed 
no abnormal masses, tenderness or rigidity.  VA outpatient 
record of September 2000 shows a finding that the veteran had 
a history of rectal bleeding.  VA outpatient treatment 
records show that the veteran was screened for colorectal 
cancer in 2001, after a finding of rectal bleeding in May 
2001.  A May 2001 flexible sigmoidoscopy was normal.  In July 
2001, VA upper GI and small bowel series found a single 
duodenal diverticulum, and an 54August 2001 barium enema 
showed scattered colonic diverticula.  When the veteran was 
examined by VA in August 2001, the examiner noted that he had 
gastrointestinal bleeding, nausea, vomiting, and diarrhea.  
The examiners who provided VA opinion in March 2004 and 
conducted the multiple VA examinations during the pendency of 
this appeal noted the veteran's exposure to radiation in 
service and considered the veteran's complaints and diagnoses 
of diverticulosis, rectal bleeding, abdominal cramping, and 
dyspepsia.  The opinion and examinations reports, as a whole, 
indicated that the veteran's abdominal cramping and dyspepsia 
could be linked to his discoid lupus or medications used to 
treat that service-connected disability, but did not link the 
development of colon diverticula to the veteran's service, or 
any incident thereof, or his service-connected disability.

The evidence lacks satisfactory evidence of a relationship 
between the veteran's service and his colon diverticula.  The 
Board does not doubt the sincerity of his belief that the 
disorder is due to service.  However, the veteran is not 
competent to offer competent medical evidence as to the 
etiology of a disorder, as such evidence requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New and Material for Conjunctivitis

In February 1992, the RO denied service connection for 
conjunctivitis, and so informed the veteran in March 1993.  
He did not timely disagree, and the determination became 
final.  This denial was determined after reviewing the 
evidence which consisted of the veteran's service records, VA 
outpatient treatment records dated in 1992, and VA 
examination report dated in November 1992.  The RO found that 
there was a diagnosis of conjunctivitis, but that the 
disorder was not shown to be related to service or to a 
service connected disability.  The veteran did not initiate a 
claim during the year following the date of the notice of the 
denial and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  

In August 2003, the RO found that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for conjunctivitis.  The evidence 
associated with the claims file since the February 1992 
denial and considered in August 2003, consisted of VA 
outpatient treatment records dated from 2000 and 2001 and VA 
examination reports dated in August 2001.  The RO found that 
while treatment for eye irritation was noted in the 
outpatient records, no diagnosis was rendered, and no eye 
disease was shown to be related to service or to a service-
connected disorder.  The veteran did not initiate a claim 
during the year following the date of the notice of the 
denial that same month, and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).  

Evidence submitted or associated with the claims file since 
the August 2003 denial includes duplicate copies of some 
service medical records, VA outpatient treatment records from 
1983 to 2006, and VA examination reports dated in 2004, 2005, 
and 2007.  Among this evidence is a March 2004 statement from 
a VA physician in which he states that the veteran has been 
diagnosed with conjunctivitis and keratoconjuncitivitis sicca 
that examiners had indicated were likely related to his 
discoid lupus.  The examiner offered the opinion that the 
veteran's symptoms, which included conjunctivitis, are 
related to the veteran's lupus or the medications used to 
treat it.  This evidence is new and material since it offers 
a nexus between conjunctivitis and the veteran's service 
connected disorder.  Therefore, the evidence submitted since 
the August 2003 RO denial relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is material, and the claim is reopened.  

Service Connection for Conjunctivitis, to Include as 
Secondary to Service-Connected Disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

On VA examination in November 1992, conjunctivitis was 
diagnosed.  A March 2004 VA opinion noted that the veteran 
required eye drops, and opined that his eye complaints and 
use of eye drops was related to his discoid lupus.  VA 
outpatient treatment records and examinations conducted 
during the pendency of this appeal, including VA examination 
conducted in December 2004, reflect that the veteran 
complained of blurry vision and photosensitivity and wore 
dark glasses.  Diagnoses of dry eyes requiring use of 
artificial tears and photosensitivity to artificial lighting 
and requiring protection of the eyes from bright sunlight 
were noted as related to the veteran's service-connected 
discoid lupus.  

While there is no medical evidence of current disability due 
specifically to conjunctivitis, the medical evidence 
establishes that the veteran has continuing eye discomfort 
due to his service-connected disability.  Although the 
veteran ahs claimed service connection for conjunctivitis, 
the Board interprets that claim liberally to include the eye 
disorders diagnosed on VA examinations.  The medical evidence 
establlishes that dry eye syndrome and photosensitivity of 
the eyes are related to the service-connected disability, and 
service connection is warranted.  

New and Material Evidence for Hepatitis

The RO denied service connection for hepatitis to include as 
due to service connected lupus in October 2001, finding that 
there was no diagnosis of the disorder, and so informed the 
veteran in November 2001.  He did not timely disagree, and 
the determination became final.  This denial was determined 
after reviewing the evidence which consisted of the veteran's 
service records, VA outpatient treatment records dated from 
1988, to 2001, and VA examination reports dated from 1984.  
The RO found that there was no diagnosis of hepatitis in 
service or currently, and denied the claim.  The veteran did 
not initiate a claim during the year following the date of 
the notice of the denial and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).  
To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  

In August 2003, the RO found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hepatitis to include as secondary 
to service-connected disability, and so informed the veteran 
that same month.  He did not timely disagree, and the 
determination became final.  This denial was determined after 
reviewing the evidence which consisted of VA outpatient 
treatment records dated in 2001.  The RO found that there was 
no current diagnosis of hepatitis, and the claim was not 
reopened.  The veteran did not initiate a claim during the 
year following the date of the notice of the denial and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2007).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  
 
Evidence submitted or associated with the claims file since 
the August 2003 denial includes duplicate copies of some 
service medical records, VA outpatient treatment records from 
1983 to 2006, and VA examination reports dated in 2004, 2005, 
and 2007.  Some of these records are new, since they were not 
previously of record; however they are not material.  The 
records of current treatment reflect that the veteran is 
being treated for various complaints; however there is no 
evidence that any provider has assigned a current diagnosis 
of hepatitis.  Blood and liver function tests performed in 
September 2000 and May 2001 were noted to be normal.  An 
anti-sm test dated in October 2000 indicated that smooth 
muscle antibody titers greater than or equal to 1:80 are most 
frequently associated with chronic active hepatitis.  The 
veteran's reading was 1:20 and did not show hepatitis.  

None of the providers who treated the veteran during the 
pendency of this claim assigned a diagnosis of hepatitis or 
treated the veteran for a liver disorder.  The examiners who 
conducted VA examinations in August 2005 and May 2007 noted 
that the laboratory examination of the veteran's blood 
disclosed no liver disorder.  The examiner who conducted the 
May 2007 VA examination described several abnormities on 
laboratory examinations related to the veteran's discoid 
lupus, such as a slightly elevated lymphocyte count, but 
specifically noted that the veteran's liver functions tests 
were normal.  

While a history of hepatitis C is listed by the examiner who 
conducted VA psychiatric examination May 2007, this is 
recitation of clinical disorders, as provided by the veteran 
in the context of a examination conducted for purposes of 
determining whether the veteran had a psychiatric disorder is 
not new and material evidence which raise any possibility of 
substantiating the claim.  E.g., Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); LaShore v. Brown, 8 Vet App 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (lay histories 
are not transformed into competent evidence merely because 
the transcriber happens to be a medical professional; Board 
may reject even medical opinion if the Board finds that other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion).  

Therefore, the evidence submitted since the August 2003 RO 
denial cannot relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating a claim for service connection for hepatitis.  
Thus, the evidence is not material, and the claim is not 
reopened.  


ORDER

Service connection for colon diverticula to include as due to 
radiation exposure is denied.  

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for conjunctivitis, is reopened; the appeal is granted to 
this extent only.  

Service connection is granted for eye disorders diagnosed as 
dry eye syndrome and photosensitivity.  

Having determined that new and material evidence has not been 
presented, the claim for entitlement to service connection 
for hepatitis to include as secondary to service-connected 
disability is not reopened.  


REMAND

In May 2003, the veteran submitted a claim for clear and 
unmistakable error in the October 24, 1986 rating action that 
denied his claim for service connection for hypertension.  In 
August 2003, the RO denied the claim, and in September 2003, 
the veteran submitted a notice of disagreement.  A statement 
of the case was issued in August 2004, and that same month, 
the veteran submitted his substantive appeal.  He indicated 
on that form, that he wished to have a Board hearing at the 
RO on this issue.  See 38 C.F.R. § 20.703 (2007).  A hearing 
has not been scheduled in this regard, and the record does 
not reflect that his request was withdrawn. 

In February 2005, the RO granted the veteran a 60 percent 
evaluation for his service-connected lupus alopecia.  As 
noted in the Introduction, above, the veteran disagreed with 
the 60 percent evaluation assigned for discoid lupus, and he 
also disagreed with the effective date of the increased 
evaluation.  The RO has not adjudicated the earlier effective 
date claim, and the veteran is entitled to a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The evidence as to this 
claim is also intertwined with the claim for an increased 
evaluation for the service-connected skin disorder.  

The Board notes that, at the time of May 2007 VA examination, 
the veteran reported that he had experienced a "stroke" and 
"wandering eye" and had been hospitalized at Tallahassee 
Memorial Hospital the week prior to the VA examination.  The 
veteran attributed the symptoms diagnosed as "stroke" to 
his service-connected disability.  These records should be 
obtained.  Then, the veteran's service-connected disability 
should be reevaluated.  The RO should also re-evaluate the 
veteran's symptoms of multiple joint pain, because the VA 
opinions of record as to whether the veteran's joint 
complaints are a manifestation of the veteran's service-
connected lupus are quite contradictory, although the 
examiners agree that the veteran does not specifically have 
rheumatoid arthritis.  However, several of the examiners have 
noted that the veteran has hypertrophy of some joints, 
especially in the hands, as the result of discoid lupus.  The 
medical evidence to whether the veteran's generalized 
complaints of joint pain, not linked to arthritis, other than 
pain in the right shoulder, are related to his service-
connected lupus, should be reconciled, and considered in the 
evaluation of the service-connected disability.

As to the new and material evidence issues not decided above, 
the Court of Appeals for Veterans Claims (Court), in the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), found that in 
the context of a claim to reopen a previously denied claim 
for service connection, the Veterans Claims Assistance Act 
(VCAA) requires VA to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

As the veteran contends that he is infertile, he should be 
afforded VA examination of his fertility.  That claim should 
be evaluated on the basis of all legal theories, including 
infertility as secondary to service-connected discoid lupus, 
to include as secondary to medications used to treat that 
disorder, as well as on the basis that infertility is 
secondary to exposure to radiation.  

With respect to the veteran's claims to reopen regarding 
rheumatoid arthritis and a kidney disorder, in an April 2005 
letter from the RO, he has been advised of what generally 
qualifies as new and material evidence.  However, he has not 
been notified of the evidence necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denials.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a Veterans Law Judge appearing at 
the local RO regarding his claim of CUE 
in the October 24, 1986 rating decision 
which denied service connection for 
hypertension.  

2.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for 
rheumatoid arthritis and for a kidney 
disorder on a direct and secondary basis 
(due to aggravated by service connected 
disability).  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claims.  
A copy of this notification must be 
placed in the claims folder.

This notice should include the proper 
standard for new and material evidence 
(for claims filed after August 29, 2001) 
and an explanation of what the evidence 
must show to reopen this veteran's 
claims.  VA must tell the veteran the 
basis for the previous denial and what 
the evidence must show in order to reopen 
his particular claim.

3.  Obtain the veteran's current VA 
clinical records since August 2005 and 
any private records since 2005, including 
2007 private clinical records from 
Tallahassee Memorial hospital, 
Tallahassee, Florida.  

4.  After any necessary development, 
issue an SOC and adjudicate the veteran's 
claim for an effective date prior to 
April 15, 2004, for the assignment of a 
60 percent evaluation for the veteran's 
service-connected lupus with alopecia.  

5.  Afford the veteran VA examination to 
determine his level of fertility.  If the 
veteran's fertility is low, obtain 
medical opinion as to the likelihood 
(whether it is at least as likely as not) 
that the veteran's decreased fertility is 
related to any service-connected 
disability, medication used to treat 
service-connected disability, or any 
incident of service, to include exposure 
to radiation.

6.  Afford the veteran VA examinations as 
necessary to determine the current 
symptoms and severity of discoid lupus, 
to include manifestations secondary to or 
caused by medications used to treat that 
disability.  In particular, multi-system 
examination is required to determine 
whether the veteran has joint pain, 
abdominal pain, or any other symptoms of 
lupus which are not evaluated as a 
manifestation of any other service-
connected disability.  

7.  Readjudicate the claims on appeal 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


